Citation Nr: 1402148	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to June 1978 and from April 1985 to June 1985.  He also served in the United States Army Reserves with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  Although the Veteran's substantive appeal was not received within one year of the rating decision or 60 days of the statement of the case, as the Veteran's appeal has proceeded as if the substantive appeal was timely filed, the Board concludes that this appeal is properly before it.

In November 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left and right ankle disorders being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed September 2004 rating decision, the Board denied service connection for right knee, left ankle and right ankle disorders on the basis that there was no evidence showing such disorders; and denied service connection for left knee and cervical spine disorders on the basis that there was no relationship to his military service.  

2.  Evidence received after the September 2004 denial relates to unestablished facts necessary to substantiate the claims of service connection for left knee, right knee, left ankle, right ankle and cervical spine disorders and raises a reasonable possibility of substantiating the underlying claims.

3.  The evidence of record, particularly personnel records documenting jump pay and the Veteran's competent and credible testimony of many parachute jumps in service, medical evidence showing left knee osteoarthritis, as well as the Veteran's testimony of left knee problems that had their onset in service due to parachute jumps and have persisted since service, shows that left knee osteoarthritis as likely as not began during the Veteran's military service.

4.  The evidence of record, particularly personnel records documenting jump pay and the Veteran's competent and credible testimony of many parachute jumps in service, the Veteran's competent and credible testimony of being diagnosed with right knee arthritis, as well as the Veteran's testimony of right knee problems that had their onset in service due to parachute jumps and have persisted since service, shows that right knee arthritis as likely as not began during the Veteran's military service.

5.  The evidence of record, particularly personnel records documenting jump pay and the Veteran's competent and credible testimony of many parachute jumps in service, medical evidence showing status post cervical spine fracture with left radiculopathy, as well as the Veteran's testimony of cervical spine problems that had their onset in service due to parachute jumps and have persisted since service, shows that status post cervical spine fracture with left radiculopathy as likely as not began during the Veteran's military service.

6.  The evidence of record, particularly medical evidence showing erectile dysfunction, the Veteran's competent and credible testimony that a physician opined that his erectile dysfunction was due to medication taken for his service-connected PTSD, as well as the Veteran's testimony that he did not have erectile dysfunction until taking medication for a period of time for his service-connected PTSD, shows that erectile dysfunction is as likely as not secondary to the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Board's September 2004 denial of service connection for left knee, right knee, left ankle, right ankle and cervical spine disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1100 (2013).  

2.  Evidence received since the final September 2004 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

3.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
4.  The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for status post cervical fracture with radiculopathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  The criteria for service connection for erectile dysfunction as secondary to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a left knee disorder is reopened.

Entitlement to service connection for left knee osteoarthritis is granted.

New and material evidence having been presented, the claim of entitlement to service connection for a right knee disorder is reopened.

Entitlement to service connection for right knee arthritis is granted.

New and material evidence having been presented, the claim of entitlement to service connection for a left ankle disorder is reopened.

New and material evidence having been presented, the claim of entitlement to service connection for a right ankle disorder is reopened.

Entitlement to service connection for erectile dysfunction as secondary to the service-connected PTSD is granted.

REMAND

Regrettably, a remand is necessary for the issues of service connection for left and right ankle disorders.  At his hearing, the Veteran testified about having approximately 67 parachute jumps in service.  November 2013 Hearing Transcript (T.) at 4.  His personnel records confirm receipt of jump pay.  He testified about having bilateral ankle pain, but that he did not know of any diagnosis of left and right ankle disorders.  Id. at 9.  In light of the Veteran having multiple in-service traumas from parachute jumping and as he has competently and credibly testified about ankle problems, the Board finds that a VA examination would be beneficial to determine if he has left and right ankle disorders that are related to his military service.  Accordingly, a remand of these issues is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service bilateral ankle treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Jamaica Plain, Massachusetts VA Medical Center (VAMC) and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral ankle disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral ankle disorder is related to his military service.  The examiner should accept the Veteran's reports of in-service injuries from parachute jumps.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


